Citation Nr: 0307480	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  95-42 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of degenerative disc disease, at L4-5, status 
post laminectomy times two, with loss of sensation of the 
right leg, rated as 20 percent disabling, prior to October 3, 
1995.  

2.  Evaluation of degenerative disc disease, at L4-5, status 
post laminectomy times two, with loss of sensation of the 
right leg, rated as 40 percent disabling, prior to September 
23, 1997.  

3.  Evaluation of degenerative disc disease, L4-5, status 
post laminectomy times two, with loss of sensation in the 
right leg, currently rated as 60 percent disabling

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1977 to April 
1982 and from July 1982 to August 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Diego, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  

By rating decision dated in May 1995, the RO established 
service connection for degenerative disc disease at L4-5, 
status post laminectomy, with radiation to the right knee, 
ankle, and foot, and assigned a 20 percent evaluation, from 
September 1, 1994.  In a June 1996 rating decision, the RO 
increased the evaluation for degenerative disc disease at L4-
5, status post laminectomy, with loss of sensation of the 
right lateral leg, to 40 percent, from October 3, 1995.  By 
rating decision dated in September 1998, the RO increased the 
evaluation for degenerative disc disease at L4-5, status post 
laminectomy times two, with loss of sensation in right leg to 
60 percent from September 23, 1997.  A temporary total 
evaluation was assigned from November 18, 1997 to February 1, 
1998.  In April 2002, a 60 percent evaluation was assigned 
from February 1, 1998.  Since the increases in June 1996 and 
October 1995 did not constitute a full grant of the benefit 
sought, the claim for a higher rating remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a VA Form 9, received in October 1995, the veteran 
indicated that he was seeking service connection for a right 
knee, right ankle, and right foot disorder, secondary to his 
service-connected back disability.  These issues are referred 
to the RO for the appropriate action.  

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1995.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Prior to September 23, 1997, the veteran's degenerative 
disc disease at L4-5, status post laminectomy, with loss of 
sensation of the right leg, was manifested by characteristic 
pain and demonstrable muscle spasm, left-sided sciatica, 
absent right and left patella and absent Achilles, decreased 
strength, with little intermittent relief, and functional 
impairment.  

2.  A temporary total post surgical convalescent rating was 
assigned from November 18, 1997 through February 1, 1998.  

3.  Degenerative disc disease at L4-5, status post 
laminectomy, with loss of sensation of the right leg, is 
productive of less than six weeks of incapacitating episodes 
during the past 12 months.  

4.  Degenerative disc disease at L4-5, status post 
laminectomy, with loss of sensation of the right leg, is 
productive of no more than severe limitation of motion of the 
lumbar spine.  

5.  Degenerative disc disease at L4-5, status post 
laminectomy, with loss of sensation of the right leg, is 
productive of no more than moderate impairment of the sciatic 
nerve.  

6.  A left knee disorder was not manifest during service and 
is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria to warrant assignment of a 60 percent 
evaluation, prior to September 23, 1997, for degenerative 
disc disease at L4-5, status post laminectomy times two, with 
loss of sensation of the right leg, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.40, 4.45, 
4.72, Diagnostic Code 5293 (2002).  

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

3.  Degenerative disc disease at L4-5, status post 
laminectomy, with loss of sensation of the right leg, is no 
more than 60 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.40, 4.45, 4.72, Diagnostic Codes 
5293, 8520 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2002) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2002)).  The 
record shows that the veteran was notified in the May 1995, 
June 1996, and September 1998 rating decisions of the reasons 
and bases for the decisions.  He was further notified of this 
information in the September 1995 statement of the case and 
the March 1996, October 1997, September 1998, June 1999, and 
April 2002 supplemental statements of the case.  The Board 
concludes that the discussions in the May 1995, June 1996, 
and September 1998 rating decisions and in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in October 2001 he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  By letter dated in 
July 2002, the veteran was advised of the procedures by which 
to submit additional evidence.  In November 2002, he was 
notified of VCAA and a change in the law regarding his claim 
for an increased evaluation for degenerative disc disease, 
status post laminectomy times two, with loss of sensation in 
the right leg, under Diagnostic Code 5293.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2002)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Under the old criteria, the Rating Schedule provided a 
noncompensable evaluation for intervertebral disc syndrome 
when post-operative, a 10 percent evaluation when cured, 10 
percent a 20 percent evaluation when mild and characterized 
by recurring attacks, a 40 percent evaluation when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent evaluation when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a Diagnostic Code 5293 (2002).  

Under the revised criteria, effective September 23, 2002, a 
60 percent evaluation is warranted for intervertebrral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted when there are incapacitating episode 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 10 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  

A rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a compensable rating for limitation of 
motion of the lumbar spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520. General rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Evaluation

Factual Background

On VA examination in November 1994, the examiner noted a 
history of a laminectomy at the L4-5 levels in 1986.  The 
veteran indicated that since the surgery in 1986, he had had 
an anesthesia on the outside of his leg from the knee down, 
including the lateral foot.  He complained of intermittent 
back pain with stiffness in the early morning.  He stated 
that as the day progressed, he loosened up a bit with less 
discomfort in his back.  The examiner noted that there was 
some referral to both hips and that the hamstrings were 
tight, intermittently.  

Physical examination showed normal gait and posture.  Point 
tenderness in the back was noted in the upper lumbar area in 
contrast to his previous surgery area.  The laminectomy was 
noted to be quite low.  Flexion was to 45 degrees, right and 
left, lateral to 30 degrees, rotation to 60 degrees, and 
extension to 30 degrees.  He walked on his toes without 
difficulty.  There was some difficulty noted with strength in 
walking on the heels.  A sensory deficit in the right lateral 
leg, peroneal area, was noted.  On straight leg raising, 
there was some hamstring tightness with straight leg raising, 
bilaterally, right greater than left.  The diagnoses were 
chronic postoperative lumbar back strain with referral to 
hips, bilateral, limitation of motion on flexion, status 
postoperative laminectomy, and arthritis of the lumbar spine, 
with degenerative disc disease of L4-5 associated with 
sclerosis of facet joints L4-5 and L5-S1.  

A treatment record from the veteran's private physician, Dr. 
D., M.D., dated in March 1995, reflects the veteran's 
complaint of low back pain for one week.  Dr. D. noted that 
there had been no history of a precipitating episode.  The 
record of treatment notes that the veteran had suffered 
intermittently from low back pain since a ruptured disc with 
discectomy at L4-5 level in 1986.  The veteran conveyed that 
the pain did not radiate.  The record notes that a one-week 
episode of back pain had not been relieved by bed rest and 
heat for three days.  Physical examination revealed 
tenderness over the site of discectomy.  A midline scar 
extending from L1 through L5 was noted.  Straight leg raising 
was to 60 degrees, bilaterally, with pain.  There was no 
spasm or radiation.  The assessment was low back pain 
secondary to muscle spasm following discectomy. 

In September 1995, the veteran complained of low back pain 
for three days.  Dr. D. noted the veteran's report that the 
onset had occurred when he had been slightly bent over, 
working on a dishwasher door.  No radiation was noted.  
Physical examination revealed that he was leaning to the 
right.  He was unable to do any range of motion secondary to 
pain.  Slight tenderness over the lumbosacral vertebrae was 
noted.  No paraspinal muscle tenderness was noted.  Straight 
leg raising was negative, bilaterally.  Deep tendon reflexes 
were 1+, bilaterally.  The assessment was low back pain, with 
muscle spasm, status post discectomy.  

At a personal hearing in November 1995, the veteran indicated 
that he had back pain when going up and down stairs and 
bending over.   Transcript at 4-5 (November 1995).  He 
testified that was employed repairing appliances and 
indicated that he sometimes had muscle spasm in his back 
while working.  Id. at 5-7.  He stated that he had to use a 
special pad in order to kneel down at work, but still had 
pain even with use of the pad.  Id. at 5.  He reported that 
he had low back pain that radiated down to his legs every 
morning.  Id. at 5-6.  He rated the pain, on a scale from 1-
10, with 10 being the worst, as an 8 in the morning, and a 3 
by the afternoon.  Id. at 6.  He indicated that on flare-ups, 
the pain became so severe that he had to remain flat on his 
back in bed for three days, or more.  Id. at 6-7.  He 
testified that the last flare-up had been two to three weeks 
earlier, and that he had stayed in bed for eight days.  Id. 
at 7.  He indicated that he had an episode of severe back 
pain approximately every month.  Id. at 9.  He testified that 
he was only able to drive a car for a maximum of eight hours 
secondary to back pain and stiffness.  Id. at 11.  He 
testified that on a good day, he was able to vacuum and put 
the dishes away, with caution.  Id. at 12-13.  He indicated 
that he could probably walk about one mile, with an onset of 
pain after the walk.  Id. at 13.  

On VA examination in April 1996, the veteran reported that he 
was employed as the owner of an appliance plant.  The veteran 
reported that following back surgery in 1986, his pain had 
improved for a while, but that he had experienced diminution 
of sensation in the lateral aspect of the right leg.  He 
complained of constant pain in the lower back.  He reported 
that in order to go to work every day, he had to arise 21/2 
hours early because he had to arise slowly, rest, and then 
continue to dress.  He stated that pain increased with 
weather change.  He complained of loss of sensation of the 
right lower leg from the right knee to the right ankle and 
right foot.  

On physical examination, there were no postural 
abnormalities, no fixed deformity, and no musculature atrophy 
of the back.  Range of motion testing of the thoracolumbar 
spine showed forward flexion of 0 to 80 degrees, with pain 
from 70 to 80 degrees.  Backward extension was not painful.  
Left and right lateral flexion was 20 degrees, with pain at 
the end of the range of motion.  Rotation to the left and to 
the right was 60 degrees, with pain at the end of the range 
of motion.  No objective evidence of pain on motion was 
noted.  Straight leg raising was negative, bilaterally.  
There was complete loss of sensation to temperature, to light 
touch, and to pain at the lateral aspect of the right knee, 
the right lower leg, the right ankle, and the right foot.  X-
ray examination of the lumbosacral spine revealed 
degenerative disc disease with narrowing of the disc space 
and anterior productive changes at L4-5.  The diagnoses were 
residuals of degenerative disc disease of the lumbar spine, 
status post surgery, diminution of range of motion, 
arthralgia of the lumbar spine, and complete loss of 
sensation of the lateral aspect of the right leg.  

On VA examination in September 1997, the veteran reported 
that he was unemployed.  He conveyed that following lumbar 
spine surgery in 1986, he felt no better.  He complained of 
constant pain in the lower back aggravated by walking even a 
few steps.  On physical examination, no postural 
abnormalities or fixed deformity were noted.  There was no 
musculature atrophy of the back.  Range of motion testing of 
the thoracolumbar spine disclosed forward flexion to 80 
degrees, with pain from 70 to 80 degrees.  Backward extension 
was 10 degrees, with pain at the end of the range of motion.  
Left and right lateral flexion was 20 degrees and not 
painful.  Rotation of the left and to the right was 60 
degrees, and painful at the end of the range of motion.  
There was no decrease in range of motion upon repetitive 
motions and motions against resistance.  There was no 
incoordination of motion.  There was no objective evidence of 
pain on motion.  Straight leg raising was positive on the 
left side.  At 30 degrees of hip flexion, there was pain at 
the posterior aspect of the left thigh.  There was decreased 
sensation to light touch, to pain, and to temperature at the 
lateral aspect of the right lower leg.  X-ray examination of 
the lumbosacral spine revealed degenerative disc disease at 
L5-S1, with intervertebral disc space narrowing.  The 
diagnoses were degenerative disc disease of the lumbar spine 
at L5-S1 status post surgery, left-sided sciatica, and 
decreased sensation to light touch, pain, and temperature of 
the right lower leg (lateral aspect).  

The veteran underwent magnetic resonance imaging (MRI) of the 
spine in October 1997.  The impression was post surgical 
changes to L4-5 level, with evidence of left paracentral 
protrusion, which was nonenhancing and contacted the left L5 
nerve root.  

Analysis Old Criteria

Initially, the Board notes that when a regulation changes 
during the pendency of a claim for VA benefits and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000), VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative disc disease at L4-5, status post 
laminectomy times two, with loss of sensation in the right 
leg.  In such cases, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The veteran underwent a laminectomy in 1986.  In November 
1994, the diagnoses included chronic postoperative 
lumbosacral strain with referral to hips, bilateral, 
limitation of motion on flexion, status postoperative 
laminectomy, and arthritis of the lumbar spine with 
degenerative disc disease of L4-5 associated with sclerosis 
of the facet joints L4-5, and L5-S1.  In March 1995, he 
reported having had back pain for one week, not relieved by 
three days of bed rest and heat.  He had muscle spasm on 
examination in March 1995 and September 1995.  Dr. D., in 
September 1995, reported that the veteran was unable to do 
any range of motion secondary to pain and that he was leaning 
to the right.  At his personal hearing in November 1995, he 
testified that he had pain every morning, with monthly 
attacks of severe pain, which required him to remain in bed 
for days at a time, and limited in his activities.  On VA 
examination in April 1996, he complained of constant pain in 
his lower back.  The September 1997 VA report of examination 
includes a diagnosis of left-sided sciatica, and MRI in 
October 1997 disclosed evidence of left paracentral 
protrusion, contacting the left L5 nerve root.  

The records reflect that the veteran complained of having had 
a one-week episode of back pain.  That examiner specifically 
noted that the pain had not been relieved by bed rest and 
heat for three days.  

In consideration of the objective medical evidence and of 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, as well as the veteran's credible testimony, the 
Board finds that a 60 percent evaluation is warranted prior 
to September 5, 1997.  More specifically, the Board is 
unconvinced that the veteran's disability has changed 
significantly during the appeal period.  Rather, it is far 
more likely that he experiences periods of exacerbation and 
remission.  The fat that a flare-up is not confirmed at the 
time of a particular VA examination is for consideration but 
not determinative.  Rather, the RO has now determined that 
the veteran's condition is compatible with a pronounced disc 
syndrome.  The Board finds that the objective evidence that 
supported the decision to award the 60 percent evaluation is 
relatively similar to the veteran's competent lay statements 
advanced during the appeal.  

The Board notes that examinations disclosed the presence of a 
surgical scar on the low back.  The criteria for scars was 
revised, effective August 30, 2002.  However, as the scar 
does not involve the hands, face, or neck, neither the old or 
new criteria is more favorable in this case.  There is a 
conflict in the evidence as to whether the scar is adherent 
to the underlying tissue.  In particular, the April 1996 
examiner reported that the scar was not adherent to the 
underlying tissue while the September 1997 report indicates 
that it was adherent.  Nevertheless, both examiners concluded 
that the scar was not tender, keloidal, or hypertrophic, and 
the November 1999 examiner specifically stated that the scar 
was well-healed.  The Board finds the April 1996, September 
1997, and November 1999 examinations, are more recent and are 
of more probative value.  Thus, the Board finds that the 
evidence establishes that the scar is not tender and painful 
or that such resulted in any functional impairment.  We 
conclude that the scar has not resulted in disability and 
that a separate evaluation is not warranted.  

New Criteria

As noted, the provisions of diagnostic code 5293 were revised 
during the appeal period.  Under new code 5293, a 60 percent 
evaluation is the maximum evaluation.  This evaluation is 
based on bed rest and incapacitating episodes.  Even if we 
accept the veteran's lay statements regarding the frequency 
of bed rest, the veteran would not warrant a 60 percent 
evaluation under the revised criteria.  He has never reported 
that he has approximated the existence of incapacitating 
episodes that require bed rest of at least six weeks or even 
four weeks over any 12-month period.  

The new criteria have an alternative method of evaluation; 
the veteran's lumbar functional impairment may be rated with 
any identified neurological impairment associated with disc 
syndrome.  In this case, the record tends to establish that 
his back has significant functional impairment with use.  At 
times, he has had significant limitation of motion and pain 
on motion.  The ability to bend, lift, twist, run, jump, 
stoop, squat, kneel, and crawl are impaired.  Therefore, the 
Board accepts that he has the functional equivalent of severe 
limitation of lumbar motion, warranting a 40 percent 
evaluation based solely on the lumbar disability.  

The veteran also has objective and subjective neurologic 
findings.  In regard to the right lower extremity, it was 
determined that there was a deficit in the area of the nerve.  
Although he complained of pain in the back, he did not 
complain of pain in the right lower extremity.  Rather, he 
consistently reported that he had numbness.  A 1996 VA 
examination disclosed a complete loss of sensation to 
temperature, light touch, and pain.  Based on these findings, 
the disability is compatible with moderate impairment of the 
sciatic nerve, warranting a 20 percent evaluation.  An 
evaluation in excess of 20 percent is not warranted.  Neither 
the lay evidence nor the medical evidence remotely suggests 
the presence of moderately severe neuropathy of the sciatic 
nerve.  The veteran's complaints and findings reflect mostly 
sensory changes.  Prior to the change in the rating criteria, 
a May 1998 VA examination disclosed marked weakness of the 
extensor hallicus muscle, graded as 1/4.  Such finding is 
considered in the determination that a uniform rating was 
warranted under the old criteria.  However, as of the change 
in the rating criteria, the veteran no longer has such 
weakness.  Rather, the 1999 VA examination disclosed that 
motor power of the lower extremities was normal.  
Specifically, the examiner determined that there was no 
weakness.  Therefore, the veteran's prior neurological 
deficit improved and by the time of the new criteria, had 
significantly resolved, thus warranting no more than a 
finding of moderate neuropathy.

The Board also notes that November 1997 service department 
records reflected that the veteran had deficits of the left 
lower extremity, instead of the right.  The VA did award a 
temporary total rating during this period of flare-up and 
recovery.  However, since the operative procedure, and as of 
the change in the rating criteria, the more probative 
evidence establishes that the veteran does not have 
neurological deficits in the left lower extremity.  
Therefore, a separate evaluation based on the left lower 
extremity is not warranted. 

II.  Service connection 

Factual Background

Service medical records are negative for complaint or 
diagnosis of a left knee disorder.  In February 1978, his 
lower extremities were assigned a profile of "1."  An 
August 1983 report of examination shows that the lower 
extremities and musculoskeletal system were normal.  His 
lower extremities were assigned a profile of "1" in March 
1986, September 1986, and May 1987.  A November 1988 
examination report shows that the lower extremities were 
abnormal.  The examiner noted a mid-lower back surgical scar.   
An April 1994 separation examination report notes that the 
musculoskeletal system and lower extremities were abnormal.  
The examiner noted that the right lower leg was positive to 
light touch.  On the accompanying medical history, the 
veteran denied having or having had a trick or locked knee.  

On VA examination in November 1994, the veteran reported a 
history of having had an excision of the sesamoid bone of the 
left foot in 1965.  He related that he had hyperextended his 
knee playing football during service.  He complained that his 
left knee clicked, sometimes hard enough to causing pain in 
the knee.  He reported that he had had a hyperextension 
injury as a result of playing football during service.  X-ray 
examination of the left knee revealed no significant 
abnormality.  The relevant diagnosis was arthralgias of the 
left knee.  

In March 1995, Dr. D reported that physical examination 
revealed tenderness over the site of discectomy.  A midline 
scar extending from L1 through L5 was noted.

At his personal hearing in November 1995, the veteran 
testified that he had hurt his left knee playing football 
during service.  Trancscript at 19 (November 1995).  He 
stated that he received treatment at that time but that no 
diagnosis had been provided.  Id.  He testified that he had 
not had any further treatment for his left knee since that 
time.  Id.  

On VA examination in December 1995, the veteran reported a 
history of having strained his left knee in 1980 playing 
racquetball.  The pertinent diagnoses were chondromalacia of 
the patella, with patella click as the patella settled into 
the patella groove, bilaterally, and normal painless range of 
motion of the knees.  

On VA examination in April 1996, there was a surgical scar at 
the midline of the lower back measuring 13/4 inches in length 
and 1/4 inch in width.  It was not adherent to the underlying 
tissues, keloidal or hypertrophic.  No tenderness was noted.  

On VA examination in September 1997, physical examination 
disclosed a longitudinal surgical scar on the lower back, 
measuring 13/4 inches in length and 1/4 inch in width.  It was 
noted to be adherent to the underlying tissue, and not 
tender, keloidal, or hypertrophic.  

In an April 1999 private treatment record, the veteran 
reported a history of a knee injury.  He stated that he had 
slipped on the wet ground the previous day.  The record of 
treatment notes that there had been ice on the ground the day 
before.  He complained of medial pain in the left knee.  The 
diagnosis was probable medial collateral ligament tear.  

Analysis

Initially, the Board notes that the veteran has not alleged 
and the evidence does not show that he engaged in combat with 
the enemy.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are not applicable.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Service medical records are 
negative for notation of a left knee injury or a diagnosis of 
a left knee disorder.  At separation, he specifically denied 
having or having had a trick or locked knee.  Post service x-
ray examination in 1994 was normal.  The Board notes that the 
post service diagnoses include chondromalacia of the patella 
and probable medical collateral ligament tear in April 1999.  
However, there is no competent evidence relating the post-
service diagnoses to service or a service-connected 
disability.  The Board notes that the veteran has related a 
left knee disorder to service, to include a hyperextension 
associated with football and a strain of left knee playing 
racquetball during service in 1980.  However, his opinion is 
not competent.  The veteran is not a medical professional and 
his statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
notes that the April 1999 diagnosis of probable medial 
collateral ligament tear was attributed to a fall on the ice 
the day before rather than service.  

The Board notes that while private treatment records note a 
history of a left knee injury, the information is based on a 
history reported by the veteran and merely recorded by the 
examiner and it is not enhanced medical information.  Such 
information is not competent medical evidence that a left 
knee disorder was sustained during service.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

In summary, the Board finds that any in-service left knee 
injury was acute and transitory, and resolved during service.  
Absent a current disability related by competent evidence to 
service, service connection is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

A 60 percent evaluation, prior to November 18, 1997, for 
degenerative disc disease at L4-5, status post laminectomy 
times two, with loss of sensation of the right leg, is 
granted, subject to the regulations controlling the payment 
of monetary benefits.  

A 60 percent evaluation, from February 1, 1998, for 
degenerative disc disease at L4-5, status post laminectomy 
times two, with loss of sensation of the right leg, is 
granted, subject to the regulations controlling the payment 
of monetary benefits.  

Service connection for a left knee disorder is denied.  


REMAND

The evidence of record raises the issues of a total 
disability rating based on individual unemployability (TDIU) 
and extraschedular consideration based on the veteran's back 
disability.  These issues have not been adjudicated by the 
RO.  The 

Board will not address the issue of extraschedular 
consideration at this time, in light of Brambley v. Principi, 
2003 U.S. Vet Cl. February 27, 2003.  Thus, the issue of 
extraschedular consideration is being held in abeyance.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take all necessary 
steps to develop the claim of TDIU, to 
include referring a VA Form 
21-894 to the veteran and obtaining the 
veteran's employment history.  The RO 
must comply with the duty to assist and 
notify the veteran pursuant to VCAA.  

2.  The RO should adjudicate the claim of TDIU.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

